Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,185,793 in view of Buese et al PGPUBS Document US 2016/0091226. The instant claims and claims of patent ‘793 (independent and dependent claims taken together) commonly recite structure for liquifying or effecting a first phase transition of a solvent or material in a first structure or section, in fluid communication or flow-coupled to a treatment or processing tank with flow controlled by a valve, and structure for gasifying or effecting a second phase transition of a solvent or material in a second structure or section, in fluid communication or flow-coupled to the treatment or processing tank.  The instant claims and claims of ‘226 also commonly recite corresponding heat exchangers, compressors and pumps. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims also require the second phase transition structure of section, to have a valve. However, Buese teaches a complex structure for cyclically changing phases of a recirculating supercritical solvent in a system employing redundant conduits and corresponding flow control valves in parallel [0023 and 0042]. An object of Buese is to effect continuous removal of extract from the system, while continually recirculating the solvent (see paragraphs [0016 and 0017] regarding objectives of Buese. 
It would have been obvious to one of ordinary skill in the art of solvent extraction employing liquified solvents, to have modified the system descried in the claims of patent ‘793, by employing the additional flow control valve taught by Buese, in order to effect and optimize continuous removal of extract from the system, while continually recirculating the solvent
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the descriptive, narrative clauses “that causes…” are also vague and indefinite, since no structure for effecting the recited functions of phase transition of gas or liquid extraction solvent, such as for changing pressure and/or temperature of material to effect the phase transitions of solvent is present. 
In claim 3, “gas-phase path” lacks structural relationship or nexus with respect to the transition sections recited in claim 1.
In claim 4, “a refrigeration cycle that is connected…” is confusing and indefinite, since the term “refrigeration cycle” recites a process, rather than a structural component of an apparatus.  Also, “liquid-phase path” lacks structural relationship or nexus with respect to the transition sections recited in claim 1; it is unclear where the “path” originates and terminates.
In claim 5, “liquid-phase path” lacks structural relationship or nexus with respect to the transition sections recited in claim 1; it is unclear where the “path” originates and terminates. 
It is unclear whether claims 6 and 7 further define the apparatus, since they only recites process steps of closing and opening valves, rather than any structural features.
In claims 11 and 12, the clauses beginning “at least any of…” is vague and ambiguous as to whether merely presence of one or more of the ensuring ‘sensors is recited, or the optional presence of one or more additional sensor(s) or other structures is being recited.
In claim 14, “that uses a butane-cycle phase transition” is vague, indefinite and ambiguous as to what is meant by “cycle phase transition” (continuous or periodic changing/transition of the butane between a gaseous and a liquid phase or state?) and whether such cyclical or other phase transition encompasses one or more of the method steps recited in the body of the claim.
 Also, in claim 14, the method step “a containing step of…making the treated material contained…second treatment tank provided in parallel” is grammatically confusing or non-idiomatic, vague and ambiguous, as to whether control of transferring, movement, position or flow of material, extract or solvent is being recited, and/or providing of the second treatment tank is being recited. Also, “the treated material contained in a second treatment tank” lacks antecedent basis.
In claim 15, it is unclear what material is undergoing the recited “refrigeration cycle” (does this relate to phase transitions of the butane or of other material utilized in the extraction step of claim 14?).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims only recites process steps of closing and opening valves, rather than any structural features further limiting the structure of the apparatus.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Modell patent 4,147,624. Modell ‘624 discloses: 
a 1st phase transition section (figure 5-17/19/13; column 11, lines 23-40 ) with or “causing” phase transition of extraction solvent from gas to liquid (column 4, lines 49-57 regarding condensing); 
a 2nd phase transition section (figure 5-14/17; column 10, line 47-column 11, line 23) with or “causing” phase transition of extraction solvent from liquid to gas (column 4, lines 45-48 regarding vaporization); 
a pressure desorber vessel 10 (column 4, lines 38-43…63-66), for storing and desorbing a treated adsorbent material, receiving an inflow of the liquid or liquified solvent (column 10, lines 34-50); and, 
1st and 2nd valves provided between the respective transition sections and the treatment column (see the valve symbols in figure 5 on line sections 13 and 14 proximate desorber unit 10), wherein 
the 2nd phase transition section is also connected with an additional recovery valve (see the valve just downstream of vaporizer/separator solute recovery vessel 15 in figure 5). 
These claims differ from Modell ‘624 by explicitly requiring a treatment tank for storing the treated material. 
The term “pressure vessel”, so described, is commonly understood in the liquid handling art as being an equivalent term to “tank” or “pressurized tank or vessel”. Thus, the pressure vessel 10 of Modell (column 4, lines 23-66) is suggestive of a tank.
Thus, it would have been obvious to one of ordinary skill in the solvent extraction art to have constructed the system of Modell ‘624 by engineering the pressure or pressurized vessel to be sufficiently pressure and temperature tight to constitute a tank,  thus enabling the system to be more durable and pressure-resistant, in order to achieve a longer useful life for the desorption system and reduce system downtime.
For claim 2, Modell ‘624 discloses an embodiment in Figure 6, and described in column 12, lines 24-40, having two or more desorber units in parallel or series, or “pressurized vessels or tanks if modified as suggested in Modell ‘566, and corresponding transition sections or conduits, having respective 3rd and 4th valves, which are in parallel with the 1st and 2nd valves.
For claim 14, Modell ‘624 also discloses an extract manufacturing method using a near-critical solvent extraction, or specifically butane-cycle phase transition system ( column 4, lines 22-66 regarding the solvent extraction system and method generally and column 9, lines 18-58 including Table 2 regarding the solvent specifically being butane), the method comprising: 
an extraction step of extracting an extract from a treated material contained in a 1st pressure vessel (column 4, lines 37-66) ; 
a containing step of, during the extraction step providing of making or providing treated material contained in a 2nd pressure vessel provided in parallel with the 1st treatment tank (column 12, lines 24-28 and 34-48 regarding series and parallel operation of alternating desorber vessels); and, 
a transfer step after the extraction step of transferring liquified extracting solvent from 1st treatment tank to 2nd treatment tank (column 12, lines 24-28 and 34-48 regarding series and parallel operation of alternating desorber vessels, including transferring of desorber material and transfer through a transfer line 27).
Again, the claim differs from Modell ‘624 by explicitly requiring a treatment tank for containing the treated material.
The term “pressure vessel”, so described, is commonly understood in the liquid handling art as being an equivalent term to “tank” or “pressurized tank or vessel”. Thus, the pressure vessel 10 of Modell (column 4, lines 23-66) is suggestive of a tank.
Thus, it would have been obvious to one of ordinary skill in the solvent extraction art to have constructed the system of Modell ‘624 by engineering the pressure or pressurized vessel to be sufficiently pressure and temperature tight to constitute a tank,  thus enabling the system to be more durable and pressure-resistant, in order to achieve a longer useful life for the desorption system and reduce system downtime.
Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Modell patent 4,147,624 in view of Modell patent 4,061,566. For claim 3, Modell ‘624 discloses a compressor provided on a gas-path however lacks the claimed heat exchanger configuration of including both the 1st and 2nd phase transition sections. 
Modell ‘566 similarly concerns a system for removing organic contaminants from waste water, by utilizing an adsorbent in a treatment column, and circulating a supercritical liquid solvent through a desorbing column to extract adsorbate contaminants from the adsorbent, with the solvent being recirculated in a configuration similar to that of Modell ‘624. In Modell ‘566, the desorption column is taught as being constructed to withstand a highest pressure to which the liquid solvent may be raised and thus constructed as a “pressure vessel”. 
Modell ’566 further teaches a heat exchanger which includes both a portion of a 1st transition section delivering liquified solvent towards the desorption vessel or tank and a portion of a 2nd transition section directing spent solvent out of the desorption vessel to be gasified, treated and recirculated. 
It would have been obvious or further obvious to modify the Modell ‘624 system to include the claimed heat exchanger configuration, as taught by Modell ‘566, for purposes of heat and energy conservation, while providing a more compact system requiring fewer heat exchangers.
For claim 6, Modell ‘624 discloses the desorber units being optionally made to be “off stream”, or in alternating, switch-over operation (column 12, lines 34-40), hence inherently requiring corresponding opening and closing of the valves depending upon desorber status.
For claim 7, ‘624 lacks disclosure of the claimed sequence of opening and closing of valves and operation or driving of the compressor, however, as no additional control structure is recited, these limitations are given only limited patentable weight. Modell ‘624, is deemed capable or operable for opening and closing of valves and driving the compressor in any sequence.
	ALLOWABLE SUBJECT MATTER
Claims 4, 5, 8-13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 would distinguish over both the applied and the otherwise cited prior art in view of recitation of a refrigeration cycle or other coordinated control connected to each of the 1st and 2nd heat exchangers as well as a compressor.  The Modell patents do disclose the claimed heat exchangers of claim 4. Sano et al PGPUBS Document US 2016/0158763 teaches utilization or refrigeration and a refrigeration cycle in a closed loop, pressurized liquid or supercritical solvent extraction system. Buese et al PGPUBS Document US 2016/0091226 (Buese), in a closed loop, supercritical solvent extraction system teaches a plurality of sensors and controlled valves, heat exchange equipment and control mechanisms for a closed loop, recirculation system for extracting material from plants, see especially paragraph [0023].  However, none of the prior art suggests a control mechanism operative for coordinating a refrigeration cycle with both of the heat exchangers and a compressor, as claimed.
Claim 5 would distinguish in view of recitation of a pump provided on a liquid-phase path for the extraction solvent; a pressure sensor downstream of the pump, and a controller operative to control the pump by slowing speed of the pump responsive to detection by the sensor of a pressure equal or higher than a predetermined pressure. Buese, again while teaching plurality of sensors and control mechanisms, lacks specific suggestion of such pressure sensor responsive control of a pump.
Claim 8 would distinguish in view of recitation of a vacuum pump being connected between the 1st valve and the treatment tank. Modell ‘624 and ‘566 teach away from such combination by utilizing a pump upstream of such 1st valve, instead of between valve and tank, while Buese, while teaching utilization of vacuum pumps, lacks a teaching of such vacuum pump being between a valve and treatment tank as claimed.
Claim 9 would distinguish in view of recitation of a vacuum pump and extraction solvent container for feeding extraction solvent into the treatment tank being installed on a same side relative to the treatment tank. Modell ‘566 teaches such an extraction solvent storage container, while Buese teaches use of vacuum pumps generally [0023], however there is no suggestion of such co-locating of extraction solvent storage container and vacuum pump.
Claim 10 would distinguish over both the applied and the otherwise cited prior art in view of recitation of a sensor that detects the end of a transfer of solvent, after extraction, from one part to another part of the treatment tank. Buese et al PGPUBS Document US 2016/0091226 teaches a plurality of sensors and controlled valves, heat exchange equipment and control mechanisms for a closed loop, recirculation system for extracting material from plants, see especially paragraph [0023], however neither of the Modell patents, nor Buese suggests system operability to effect and sense transfer of solvent from one part to another part of a treatment tank.
Claim 11 would similarly distinguish in view of recitation of a controller operative to lower the rotation speed of the compressor, and in response to one or more of detection of a liquid height sensor, detecting liquid height reaching or exceeding a value in the 2nd phase transition section, temperature sensor for sensing outlet temperature of a refrigerant in such transition section reaching or exceeding a value, or  temperature sensor for sensing outlet temperature of the extraction solvent in such transition section reaching or exceeding a value. Buese et al PGPUBS Document US 2016/0091226 teaches a plurality of sensors and controlled valves, heat exchange equipment and control mechanisms for a closed loop, recirculation system for extracting material from plants, see especially paragraph [0023], however neither of the Modell patents, nor Buese suggests system operability to controllably alter the rotation speed of a compressor, as claimed.
Claim 12 would similarly distinguish in view of recitation of a controller operative to stop the compressor, and in response to one or more of detection output of a temperature sensor for sensing outlet temperature of a refrigerant in the 2nd phase transition section reaching or exceeding a value, or flow sensor for sensing flow rate of solvent flowing from the 1st phase transition section and being equal to or lower than a predetermined flow rate reaching or exceeding a value. Buese et al PGPUBS Document US 2016/0091226 teaches a plurality of sensors and controlled valves, heat exchange equipment and control mechanisms for a closed loop, recirculation system for extracting material from plants, see especially paragraph [0023], however neither of the Modell patents, nor Buese suggests system operability to controllably alter the rotation speed of a compressor, as claimed.
Claim 13 would similarly distinguish in view of recitation of combination of features of reuse compressor provided and connected to a discharge valve for discharging gasified extraction solvent, and cooler connected to such compressor and connected to an upstream side of the treatment tank. None of the prior art suggests such combination of components.
Claim 15 would similarly distinguish in view of recitation of sequential steps of recovering the extract, a condensation step of closing a valve on the 1st treatment tank, opening a valve upstream of 2nd treatment tank, and driving a compressor in a refrigeration cycle.  In particular, none of the prior art suggests such combination of steps to effect condensation and driving of a compressor in a refrigeration cycle.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/23/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778